DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-10, 12-15, 17-18, and 20-24 of U.S. Patent No.(11,146,593, hereinafter refers ‘593). 
	Regarding claim 1, the claim limitation “deriving one or more authorization rules from a policy; and in response to a policy request, providing the one or more authorization rules, in lieu
of the policy, to a local authorization runtime API to facilitate an authorization decision by
the local authorization runtime API; wherein the local authorization decision is made during runtime execution of the application and by evaluating identity information against the one or more authorization rules in lieu of the policy” corresponds to claim limitation of “receiving from the application a request for which an authorization decision is required; in response to receipt of the request, evaluating identity information against one or more authorization rules that are configured according to a local, runtime application context, the one or more authorization rules having been derived by a policy service from a policy; and returning to the application an authorization decision, wherein the authorization decision is made during runtime execution and based on evaluating the authorization rules in lieu of the policy” of claim 1 of ‘593. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 1 is met by claim 1 of ‘593.
Regarding claim 2, the claim limitation “wherein the one or more authorization rules are derived from the policy during establishment of a user session in the local, runtime application context” corresponds to claim limitation of “wherein the request is issued to the policy service during establishment of a user session” of claim 2 of ‘593. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 2 is met by claim 2 of ‘593.
Regarding claim 3, the claim limitation “wherein the one or more authorization rules are configured for encapsulation into an authorization object” corresponds to claim limitation of “receiving a session object that comprises the identity information as an identity claim, together with an authorization object that encapsulates the one or more authorization rules” of claim 4 of ‘593. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 3 is met by claim 4 of ‘593.
Regarding claim 4, the claim limitation is same as claim 5 of ‘593. 
Regarding claim 5, the claim limitation is same as claim 7 of ‘593. 
Regarding claim 6, the claim limitation is same as claim 8 of ‘593. 
Regarding claim 7, the claim limitation “deriving one or more authorization rules from a policy; and in response to a policy request, providing the one or more authorization rules, in lieu
of the policy, to a local authorization runtime API to facilitate an authorization decision by
the local authorization runtime API; wherein the local authorization decision is made during runtime execution of the application and by evaluating identity information against the one or more authorization rules in lieu of the policy” corresponds to claim limitation of “receiving from the application a request for which an authorization decision is required; in response to receipt of the request, evaluating identity information against one or more authorization rules that are configured according to a local, runtime application context, the one or more authorization rules having been derived by a policy service from a policy; and returning to the application an authorization decision, wherein the authorization decision is made during runtime execution and based on evaluating the authorization rules in lieu of the policy” of claim 9 of ‘593. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 7 is met by claim 9 of ‘593.
Regarding claim 8, the claim limitation “wherein the one or more authorization rules are derived from the policy during establishment of a user session in the local, runtime application context” corresponds to claim limitation of “wherein the request is issued to the policy service during establishment of a user session” of claim 10 of ‘593. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 8 is met by claim 10 of ‘593.
Regarding claim 9, the claim limitation “wherein the one or more authorization rules are configured for encapsulation into an authorization object” corresponds to claim limitation of “receiving a session object that comprises the identity information as an identity claim, together with an authorization object that encapsulates the one or more authorization rules” of claim 12 of ‘593. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 9 is met by claim 12 of ‘593.
Regarding claim 10, the claim limitation is same as claim 13 of ‘593. 
Regarding claim 11, the claim limitation is same as claim 14 of ‘593. 
Regarding claim 12, the claim limitation is same as claim 15 of ‘593. 
Regarding claim 13, the claim limitation “deriving one or more authorization rules from a policy; and in response to a policy request, providing the one or more authorization rules, in lieu
of the policy, to a local authorization runtime API to facilitate an authorization decision by
the local authorization runtime API; wherein the local authorization decision is made during runtime execution of the application and by evaluating identity information against the one or more authorization rules in lieu of the policy” corresponds to claim limitation of “receiving from the application a request for which an authorization decision is required; in response to receipt of the request, evaluating identity information against one or more authorization rules that are configured according to a local, runtime application context, the one or more authorization rules having been derived by a policy service from a policy; and returning to the application an authorization decision, wherein the authorization decision is made during runtime execution and based on evaluating the authorization rules in lieu of the policy” of claim 17 of ‘593. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 13 is met by claim 17 of ‘593.
Regarding claim 14, the claim limitation “wherein the one or more authorization rules are derived from the policy during establishment of a user session in the local, runtime application context” corresponds to claim limitation of “wherein the request is issued to the policy service during establishment of a user session” of claim 18 of ‘593. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 14 is met by claim 18 of ‘593.
Regarding claim 15, the claim limitation “wherein the one or more authorization rules are configured for encapsulation into an authorization object” corresponds to claim limitation of “receiving a session object that comprises the identity information as an identity claim, together with an authorization object that encapsulates the one or more authorization rules” of claim 20 of ‘593. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 15 is met by claim 20 of ‘593.
Regarding claim 16, the claim limitation is same as claim 21 of ‘593. 
Regarding claim 17, the claim limitation is same as claim 23 of ‘593. 
Regarding claim 18, the claim limitation is same as claim 24 of ‘593. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425